COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Frank
Argued at Chesapeake, Virginia


KENNETH OLIVER WASHINGTON
                                           MEMORANDUM OPINION * BY
v.   Record No. 2157-99-1                JUDGE JAMES W. BENTON, JR.
                                               JANUARY 9, 2001
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                     Edward L. Hubbard, Judge

            Charles E. Haden for appellant.

            Stephen R. McCullough, Assistant Attorney
            General (Mark L. Earley, Attorney General, on
            brief), for appellee.


     A jury convicted Kenneth Oliver Washington of assault and

battery of a police officer.   Washington contends the trial judge

should have admitted a tape recording of the incident into

evidence.   We agree; therefore, we reverse the conviction and

remand for a new trial.

                                 I.

     A grand jury indicted Washington on charges of assault and

battery of a police officer, see Code § 18.2-57(C), and attempting

to impede a police officer in the performance of his duties, see

Code § 18.2-460(B).   The evidence at trial proved that on the

evening of January 13, 1998, six City of Newport News police

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
officers executed search warrants for drugs, which identified the

places to be searched as the person of Mickey Clayborn and the

residence of Washington's sister.   Officer J.W. Holloway, who

knocked on the door of the residence, wore "a blue and green

two-tone windbreaker-type jacket, a green Philadelphia Eagles

ballcap and pair of khaki corduroy pants."   The other officers

wore garb bearing the word "Police" in various places and a gold

badge.   After Holloway "was notified that someone was coming to

the front door," the other officers repositioned themselves around

a bush behind Officer Holloway.

     When Washington opened the door, Holloway said "Hey, Mickey,

what's up?"   As the door was opening, Holloway entered the

residence, announced "Police, search warrant," and instructed

Washington to "Let me see your hands, show me your hands."    He

testified that as he spoke these words he put his hand on

Washington's chest, forced Washington back, and drew his firearm.

     The other officers ran into the room behind Holloway

announcing, "Police, search warrant."    Another officer testified

that "[o]nce the door was opened, [the officers made] a dynamic

entry . . . to get into the residence and saturate the residence

with as many detectives as possible."    Their objective was to

enter quickly and secure the premises.

     Holloway and other prosecution witnesses testified that a

scuffle ensued after Washington, whom they believed to be Mickey

Clayborn, grabbed Holloway's gun.   One officer testified that two

                               - 2 -
other officers shouted, "Drop the gun, stop fighting, police, drop

the gun," repeatedly during the struggle.    The struggle continued

from one room down a hallway to another before the police knocked

the gun away from Washington and subdued him in the kitchen.

        In his defense, Washington testified he was visiting his

sister at 6:00 p.m., the time of the search.    Just as he completed

dialing the telephone number of a friend from the kitchen, he

heard a noise at the door that "wasn't just a knock, it was a

bam."    He put the telephone down and responded to the door.     He

testified that when he opened the door, a person dressed in

civilian clothes rushed into the dark living room followed by

other men.    He said he did not know who they were and did not

understand what they were saying because "[t]here was a whole lot

of noise."    The persons rushing into the living room never

identified themselves as police and pointed guns at his head.      He

testified that he grabbed the man's wrist to defend himself

because he was scared.    He denied grabbing the gun and disputed

the officers' testimony about what was said.    He testified that he

ceased resisting as soon as possible after realizing the intruders

were police officers.

        During Washington's testimony, defense counsel sought to

introduce a tape recording of the incident.     Washington

testified that the answering machine of the individual he was

calling when the police arrived recorded the incident.       He

sought to introduce a copy of that recording.     Washington's

                                 - 3 -
counsel represented to the trial judge that he retained the

original tape recording.

     The trial judge refused to allow the recording into

evidence ruling that defense counsel failed to lay a proper

foundation for it.   The judge stated, "I don't have any evidence

to indicate anything reliable about the tape, and then

[Washington] records that tape off her machine, off the

original."   The trial judge stated a concern that no expert or

operator could testify as to the range and power of the

recording device.    Therefore, he refused to allow the admission

of the recording.

     At the conclusion of the evidence, the jury acquitted

Washington of impeding the officers in the performance of their

duties and convicted Washington of assault and battery of a

police officer.   The jury recommended the mandatory minimum

confinement of six months.

                                 II.

     Washington appeals the judge's refusal to allow the

recording in evidence.   The Commonwealth argues that this appeal

must fail because Washington did not make a proffer of the

evidence contained in the audio tape.   Washington concedes in

his brief that his "trial counsel refrained from . . . formally

making a proffer of the transcript [of the tape recording] in

open court because he feared antagonizing the judge more than he

already had."   He argues, however, that the record contains

                                - 4 -
evidence sufficient to put the trial judge on notice as to the

contents of the recording.

     "[W]hen testimony is rejected before it is delivered, an

appellate court has no basis for adjudication unless the record

reflects a proper proffer."    Whittaker v. Commonwealth, 217 Va.

966, 968, 234 S.E.2d 79, 81 (1977).     The requirement for a

proffer "is to assure that the record will be complete."        Lowery

v. Commonwealth, 9 Va. App. 304, 308, 387 S.E.2d 508, 510

(1990).   A proper proffer takes one of three forms:   (1) a

unilateral avowal of counsel, if unchallenged; (2) a mutual

stipulation of the parties; or (3) the taking of testimony of

the witness outside the presence of the jury.     Id. at 307, 387

S.E.2d at 510.

     In this case, Washington testified concerning the events

and statements during the officer's entry.    He responded

affirmatively when asked if the "events" of the night had been

recorded.   He testified that the audio tape in question recorded

those events.    Thus, he implicitly asserted that the audio tape

supported his version of events to which he testified before and

after the proffer.   The prosecutor never challenged this

assertion that the tape would support and illustrate

Washington's testimony; she merely challenged the foundation

that his attorney laid to have the tape admitted.    In fact,

Washington's entire testimony about the events of that night



                                - 5 -
serves as a proffer for the audio tape that allegedly recorded

those events.

     In Whittaker, the Supreme Court addressed whether a

criminal defense attorney had made a sufficient proffer when

seeking to elicit answers from a prosecution witness about

criminal sentences he had served.    Defense counsel stated to the

judge what he thought the sentences were and that the witness

had received lenient treatment from the prosecution in exchange

for testimony.    217 Va. at 967, 234 S.E.2d at 80.   In applying

the rules outlined above, the Court found that proffer

sufficient.     Id. at 969, 234 S.E.2d at 81.

     In Stewart v. Commonwealth, 10 Va. App. 563, 394 S.E.2d 509

(1990), we addressed whether a defendant could question

witnesses in a murder trial about an unknown substance found at

a murder scene.    The defendant sought to prove the victim was a

drug dealer in order to prove that other individuals may have

had motives for killing him.     Id. at 567, 394 S.E.2d at 512.

Although we held that such questioning was inappropriate,

nevertheless, we ruled that "defense counsel made a sufficient

proffer of the testimony excluded by the trial court by stating

his unchallenged unilateral avowal that he expected the

testimony to show that controlled substances were discovered at

the crime scene which might implicate some other person as the

possible criminal agent."     Id. at 568, 394 S.E.2d at 512.



                                 - 6 -
     In this case, the police testified as to the events.

Washington also testified as to his version of the same

incident.    He and his counsel asserted to the trial judge that a

tape recording existed of the events.   That was a sufficient

proffer of what the evidence would show.   Furthermore, both the

trial judge and we know what is being considered in this case.

Washington and the officers testified about what was said in the

apartment.   The recording was offered to demonstrate the events

about which Washington and the officers were testifying.     If the

purpose of the proffer is to assure a complete record, then the

discussion between the parties and the trial judge in this case

fulfills that purpose and provides a complete record.

                                III.

     The trial judge ruled it was necessary to have an expert

authenticate the recordings.   The judge asked, "Do we have

anybody, an expert or something, indicating the range that thing

would pick up, the decibels it would pick up, what its range is

and the distance that that range would travel, anything like

that?"   Later, he stated that he would not admit the tape

"unless I've got somebody here that would indicate to me what

the range of the tape was, not only the distance but the decibel

and that sort of thing, it's no good.   For all I know it could

only pick up a foot and a half from the receiver, the voices.     I

don't know if they’re on the other side of the room."

Washington contends that the trial judge erred in refusing to

                                - 7 -
admit the tape recording into evidence by applying the wrong

standard for the admission of such evidence.

     In Virginia, the rules of admissibility are well

established.

          A proper foundation must be laid for the
          introduction of all evidence. The burden is
          upon the party offering real evidence to
          show with reasonable certainty that there
          has been no alteration or substitution of
          it. But, the burden is not so absolute that
          one must eliminate all possibility of
          tampering.

Horsley v. Commonwealth, 2 Va. App. 335, 338, 343 S.E.2d 389,

390 (1986) (citation omitted).    Moreover, in the case of

evidence, such as a photograph, that records a scene or an

event, a witness may authenticate that evidence by stating that

it accurately depicts what he or she observed.     See State Farm

Mut. Auto. Ins. Co. v. Futrell, 209 Va. 266, 271, 163 S.E.2d

181, 185 (1968).

     In Witt v. Commonwealth, 15 Va. App. 215, 220, 422 S.E.2d

465, 469 (1992), we held that the prosecution had properly

authenticated audio tapes of conversations between the defendant

and a police informant.   A prosecution witness testified that he

transferred some of the conversations from reel to reel tapes to

cassette tapes, that a typist transcribed the contents of all

the recordings and that he reviewed the typist's work to ensure

its accuracy.   Id.   Such testimony "sufficiently showed" that

the "tapes had not been altered or substituted."    The informant,


                                 - 8 -
who participated in the taped conversations, testified that the

tape recordings were accurate.     Id.   We required no technical

testimony about the range or power of the recording devices.

        In this case, Washington testified in a manner similar to

that of the prosecution witness in Witt.      He stated that his

friend's answering machine recorded the events of the evening

and that he made a recording of that tape, presumably because,

as in Witt, a new recording would be easier to play for the

jury.    He testified that the recording captured the events of

the evening.    His counsel also represented to the trial judge

that Washington had the original tape.     Such testimony was

sufficient to ensure with reasonable certainty that the

recordings had not been altered or substituted.     Therefore, the

trial judge erred when he rejected this recording as evidence.

                                  IV.

        The Commonwealth asserts that even if the trial judge erred

in excluding this evidence, the error is harmless.     Because the

exclusion of evidence would be a nonconstitutional error, it is

harmless if it plainly appears from the record and the evidence

given at trial that the error did not affect the verdict.       Code

§ 8.01-678; Lavinder v. Commonwealth, 12 Va. App. 1003, 1005,

407 S.E.2d 910, 911 (1991) (en banc).

        The Commonwealth asserts that the error is harmless because

the tape recording merely repeats what Washington said on the

stand and, therefore, is redundant.      While it is true that the

                                 - 9 -
evidence at issue was illustrative of Washington's testimony,

such a character does not render the evidence redundant.   "Other

evidence of a disputed fact, standing alone, does not establish

that an error is harmless."    Hooker v. Commonwealth, 14 Va. App.

454, 458, 418 S.E.2d 343, 345 (1992).

      In this case, the jury's determination of the sufficiency

of proof involves the jury's assessment of the credibility of

the witnesses.    See Waller v. Commonwealth, 22 Va. App. 53, 61,

467 S.E.2d 844, 848 (1996).   The jury had to resolve differences

in testimony between the police officers and Washington.   By

convicting Washington, the jury resolved those differences

against him.    With the aid of the tape recordings, the jury

might well have found Washington more credible and returned a

verdict in his favor.   Indeed, the jury apparently believed some

of Washington's testimony in acquitting him of the charge of

attempting to impede the officers in the performance of their

duties.   Thus, we cannot say that this error was harmless.     See

id.

                                 V.

      For these reasons, we reverse the conviction and remand to

the trial court for further proceedings not inconsistent with

this opinion.

                                          Reversed and remanded.




                               - 10 -